UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6347


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ALBERT SHAW NELSON,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Orangeburg. Cameron McGowan Currie, Senior District Judge. (5:95-cr-00333-CMC-5)


Submitted: July 18, 2017                                          Decided: July 20, 2017


Before MOTZ, KING, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Albert Shaw Nelson, Appellant Pro Se. Jane Barrett Taylor, Assistant United States
Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Albert Shaw Nelson appeals the district court’s order dismissing his motion to

reconsider the denial of his 18 U.S.C. § 3582(c)(2) (2012) motion for reduction of

sentence. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court.       United States v. Nelson, No.

5:95-cr-00333-CMC-5 (D.S.C. Mar. 7, 2017). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2